19 F.3d 1435
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert F. ZURLA, Plaintiff-Appellant,v.STATE OF TENNESSEE;  H.B. Hubbard, Sgt.;  Unknown Campbell,Sgt.;  Thomas C. Rainey;  Darron Franklin,Defendants-Appellees.
No. 93-5992.
United States Court of Appeals, Sixth Circuit.
Feb. 25, 1994.

Before:  KENNEDY, JONES and SUHRHEINRICH, Circuit Judges.

ORDER

1
Robert F. Zurla, a Tennessee pro se prisoner, appeals a district court judgment dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Requesting monetary relief, Zurla, formerly a pre-trial detainee, filed his civil rights action alleging that unnamed individuals at the Shelby County Criminal Justice Complex in Tennessee made fun of him allegedly because he is deaf, that they inflicted cruel and unusual punishment upon him by threatening and torturing him, and by placing him in solitary confinement for four months.


3
The district court dismissed the State of Tennessee as a defendant in this action based on Eleventh Amendment immunity.  It further ordered Zurla to file an amended complaint so as to give him an opportunity to name specific individuals which allegedly violated his civil rights and to state with specificity how his civil rights were violated.  Zurla filed an amended complaint naming additional defendants, but the amended complaint essentially made the same allegations that were set forth in the original complaint.  The district court dismissed the complaint pursuant to 28 U.S.C. Sec. 1915(d).


4
On appeal, Zurla continues to argue the merits of his case.


5
Upon review, we conclude that the district court abused its discretion in dismissing Zurla's Sec. 1983 lawsuit pursuant to 28 U.S.C. Sec. 1915(d).   Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).  His complaint presents a claim with an arguable or rational basis in law and fact.   Neitzke v. Williams, 490 U.S. 319, 325 (1989).


6
Accordingly, the district court's judgment is hereby vacated and the case is remanded for further proceedings to investigate Zurla's allegations of the torture specified in his complaint.  Rule 9(b)(3), Rules of the Sixth Circuit.